Exhibit 10.49
CASH BONUS RETENTION AGREEMENT

             
Employee Name:
  James A. Garman   Work Location:   Houston, TX
 
           
Position:
  VP & Chief Administrative Officer   Effective Date:   December 4, 2009

1. This Agreement effective this 4th day of December, 2009 (hereinafter
“Effective Date”) is by and between James A. Garman (hereinafter “Employee”) and
DRESSER-RAND COMPANY (hereinafter “DRESSER-RAND”). As of the Effective Date of
this Agreement, DRESSER-RAND has agreed to pay a cash bonus to the Employee. The
cash bonus being offered is described in a letter from Vincent R. Volpe dated
November 19, 2009, a copy of which is attached hereto for reference.
2. If Employee voluntarily terminates his/her employment with DRESSER-RAND for
any reason, then Employee agrees to repay any cash bonus paid by DRESSER-RAND on
a prorated basis as described in paragraph 6 below.
3. Likewise, if DRESSER-RAND terminates Employee’s employment for Cause, then
Employee also agrees to repay the cash bonus on the same prorated basis
described in paragraph 6 below.
4. For purposes of this Agreement, “Cause” shall exist where Employee has
engaged in conduct such as: 1) engaging in any act involving fraud, theft,
misappropriation, dishonesty, insubordination or embezzlement, 2) committing
intentional or negligent acts that impair the goodwill or business of
DRESSER-RAND, and/or 3) failing to perform Employee’s duties in any material
respect as determined by D-R.
5. Nothing in this Agreement shall change Employee’s status as an “At-Will”
employee whose employment may be terminated for any reason at any time by either
DRESSER-RAND or Employee. Nothing in this Agreement constitutes a contract or
guarantee of employment for any specific term or limits either party’s right to
terminate the employment relationship.
6. EMPLOYEE’S PRORATED CASH BONUS REPAYMENT SCHEDULE:
In the event Employee voluntarily terminates his/her employment or is terminated
for cause within 1 year of the Effective Date the following bonus repayment
schedule shall be applied
Employed 1 month or less – 100% repayment
Employed more than 1 month but less than 2 months — 11/12 repayment
Employed more than 2 months but less than 3 months – 10/12 repayment
Employed more than 3 months but less than 4 months – 9/12 repayment
Employed more than 4 months but less than 5 months – 8/12 repayment
Employed more than 5 months but less than 6 months – 7/12 repayment
Employed more than 6 months but less than 7 months – 6/12 repayment
Employed more than 7 months but less than 8 months – 5/12 repayment
Employed more than 8 months but less than 9 months – 4/12 repayment
Employed more than 9 months but less than 10 months – 3/12 repayment
Employed more than 10 months but less than 11 months – 2/12 repayment
Employed more than 11 months but less than 12 months – 1/12 repayment
7. If termination of employment occurs after twelve months after the Effective
Date, Employee will not be required to repay cash bonus expenses.

1



--------------------------------------------------------------------------------



 



8. Any repayment required under this Agreement will be due and payable to
DRESSER-RAND within thirty (30) days of Employee’s termination under Paragraphs
2 or 3, or where permitted by the law, will be deducted from Employee’s final
pay. If such paycheck deduction does not fully satisfy the amount of
reimbursement due, Employee agrees to immediately repay the remaining unpaid
balance to DRESSER-RAND. In addition, Employee agrees that signing this
Agreement does hereby further constitute Employee’s irrevocable authorization to
DRESSER-RAND to withhold any such sum from Employee as provided for in this
Agreement. Employee further agrees to fully pay and reimburse DRESSER-RAND for
any attorneys’ fees and costs that DRESSER-RAND incurs in enforcing the terms of
this Agreement.
9. The terms of this Agreement shall be governed by and interpreted in
accordance with the laws of the State of Texas. This Agreement contains the
entire agreement and understanding between Employee and DRESSER-RAND with
respect to the subject matter hereof and supersedes all prior understandings,
arrangements, representations, warranties and agreements between the parties,
whether oral or written, with respect to the same. This Agreement may only be
modified by a writing that is signed by each DRESSER-RAND’S duly authorized
representative. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original, but all of which shall constitute one
and the same instrument. Faxed and electronic copies shall be given the full
force and effect as an original.
IN WITNESS THEREOF, this Agreement is accepted and agreed to by Employee as of
the Effective Date first written above.
Employee: /s/ James A. Garman

2